DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James K. O’Hare (Reg # 56574) per email communication on 04/05/2021 following a telephone interview on 04/05/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 03/11/2021):

Claim Amendments:

3. (Currently Amended) The method of claim 1 [[2]], wherein the feedback signal is transmitted to the base station via at least one of a physical uplink control channel (PUCCH) or uplink control information (UCI) in a physical uplink shared channel (PUSCH).

24. (Currently Amended) The UE of claim 22 [[23]], wherein the feedback signal is transmitted to the base station via at least one of a physical uplink control channel (PUCCH) or uplink control information (UCI) in a physical uplink shared channel (PUSCH).


Reasons for Allowance
Claims 1, 3, 5-11, 14-16, 18-22, 24, 26-27, 29 and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of wireless communication by a user equipment (UE), comprising: 
receiving, from a base station, a plurality of channel state information reference signals (CSI-RS) through a plurality of beams of the base station, each of the plurality of beams corresponding to a respective antenna port of a plurality of antenna ports of the base station; 
receiving an extended synchronization signal that is cyclically shifted to indicate a particular symbol index within a subframe; 
receiving through radio resource control (RRC) signaling or a physical downlink control channel (PDCCH) from the base station an indication about a quantity of beams, the quantity of beams corresponding to a number of beams of the received plurality of beams about which CSI- RS information should be fed back to the base station, 
wherein the quantity of beams corresponds to a number of beams less than a number of the plurality of beams of the base station; 
performing wideband channel estimation and selecting one or more beams based on the wideband channel estimation and then performing narrowband channel estimation for each beam of the plurality of beams and selecting one or more resource blocks based on the narrowband channel estimation from the plurality of antenna ports based on the plurality of CSI-RS; and 
transmitting, to the base station, a feedback signal including the CSI-RS information about one or more beams selected from the plurality of beams.

Note that the closest prior art Kim et al. (US 2016/0006549, “Kim”) discloses a method for receiving downlink signal from an eNB including a plurality of antenna ports. Kim receives precoded reference signals per configuration for the antenna ports, measures received power of the reference signals for each of the antenna ports and transmits feedback with the measured power. However, the claimed invention discloses a method for CSI-RS feedback after measuring wideband channel estimation and then narrow band channel estimation. The claimed invention receives channel state information – reference signals (CSI-RS) on antenna beams, an extended synchronization signal that is cyclically shifted for a particular symbol index and receives an indication about a number of beams about which CSI-RS information needs to be fed back. The number of beams corresponds to a number of beams less than a number of beams of a base station. After receiving those signals, the claimed invention performs wideband channel estimation and then narrowband channel estimation for each beam, and selects resource blocks based on the narrowband channel estimation for a feedback. In particular, Kim fails to disclose or render obvious the group definition field and receiving the multi-user packet at a time subsequent to receiving the group definition as claimed.
Note that the second closest prior art Choi et al. (US 2015/0280884, “Choi”) discloses a method for channel information feedback. Choi’s disclosure describes transmitting an indication representing an indexing rule for channel values and block-wise quantized channel information and receiving beamformed signals mapped to an antenna based on the indexing rule. However, the claimed invention discloses a method for CSI-RS feedback after measuring wideband channel estimation and then narrow band channel estimation. The claimed invention receives channel state information – reference signals (CSI-RS) on antenna beams, an extended synchronization signal that is cyclically shifted for a particular symbol index and receives an indication about a number of beams about which CSI-RS information needs to be fed back. The number of beams corresponds to a number of beams less than a number of beams of a base station. After receiving those signals, the claimed invention performs wideband channel estimation and then narrowband channel estimation for each beam, and selects resource blocks based on the narrowband channel estimation for a feedback. In particular, Kim fails to disclose or render obvious the group definition field and receiving the multi-user packet at a time subsequent to receiving the group definition as claimed.
Note that the third closest prior art Park et al. (US 2018/0254812, “Park”) discloses a method for transmitting or receiving channel state information. Park’s disclosure describes receiving a number of antenna ports with channel state information-reference signal (CSI-RS) and CSI-RS resources and estimating a CSI-RS antenna port based on the number of antenna ports when the number of CSI-RS resource-specific antenna ports configured in a UE is different from the number of antenna ports configured in the UE. However, the claimed invention discloses a method for CSI-RS feedback after measuring wideband channel estimation and then narrow band channel estimation. The claimed invention receives channel state information – reference signals (CSI-RS) on antenna beams, an extended synchronization signal that is cyclically shifted for a particular symbol index and receives an indication about a number of beams about which CSI-RS information needs to be fed back. The number of beams corresponds to a number of beams less than a number of beams of a base station. After receiving those signals, the claimed invention performs wideband channel estimation and then narrowband channel estimation for each beam, and selects resource blocks based on the narrowband channel estimation for a feedback. In particular, Kim fails to disclose or render obvious the group definition field and receiving the multi-user packet at a time subsequent to receiving the group definition as claimed.
Regarding claims 11, 22 and 27, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3, 5-10, 14-16, 18-21, 24, 26, 29 and 31-34, these claims depend from one of claims 1, 11, 22 and 27 and thus are allowed for the same reason stated above for claim 1.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411